Citation Nr: 0700779	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-20 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service connected post 
traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling from May 4, 2001 
to July 20, 2003, and as 70 percent disabling from July 21, 
2003, to the present.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for sleep apnea, and granted the veteran 
entitlement to service connection for PTSD with an assigned 
50 percent rating, from May 4, 2001.  The veteran continues 
to disagree with the denial of service connection for sleep 
apnea, and the evaluation assigned for his service connected 
PTSD.  A hearing before the undersigned Veterans Law Judge 
was held at the RO in September 2005.

The Board also notes that the veteran has, in correspondence 
and during his hearing before the Board, expressed 
disagreement with the effective date assigned for the grant 
of individual unemployability.  Since this issue is not on 
appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to 
whether the veteran's sleep apnea is related to his service 
connected PTSD.

2.  Prior to July 21, 2003, the veteran's service connected 
PTSD was manifested by such symptomatology that included 
nightmares, flashbacks, intrusive thoughts, disturbances of 
mood, and panic attacks.  He did not exhibit deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) or inability to establish and maintain effective 
relationships.  

3.  From July 21, 2003, the veteran's service connected PTSD 
has been manifested by nightmares, flashbacks, intrusive 
thoughts, disturbances of mood, and panic attacks.  He does 
not exhibit such symptomatology as total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the veteran, the 
veteran's sleep apnea is related to his service connected 
PTSD.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.102, 3.310 (2006).

2.  The criteria for an initial evaluation greater than 50 
percent, prior to July 21, 2003, for the veteran's service 
connected PTSD, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2006).

3.  The criteria for an evaluation greater than 70 percent, 
for the veteran's service connected PTSD, from July 21, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2002 and 
May 2003.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased evaluation for his service connected PTSD, 
no additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for sleep apnea, as 
secondary to the veteran's service connected PTSD.  In this 
regard, the Board finds probative the opinion from a VA 
physician in a letter dated June 2003.  The physician at that 
time indicated that the veteran had an exacerbation of sleep 
disturbance due to PTSD, such that he now required the use of 
a CPAP machine to assist him in falling asleep and 
maintaining his sleep.  The Board also finds probative the 
opinion in a VA outpatient treatment record dated June 2003, 
which also indicates that the veteran has significant sleep 
problems which are related to PTSD.  Further, a letter dated 
September 2005 from to VA health care professionals indicated 
that the veteran's exacerbation of his sleep disturbance was 
due to his PTSD.

The Board also notes the findings from a July 2003 VA 
examination report.  At that time, the examiner stated that 
the veteran's sleep apnea was more likely than not made worse 
by his PTSD.  The examiner also indicated that he felt that 
the veteran's PTSD was more likely than not made worse by his 
sleep apnea.  He then indicated that it was impossible to 
relate PTSD to sleep apnea.  There was a worsening of his 
PTSD by sleep apnea and it was impossible to estimate the 
baseline manifestations versus the amount of worsening 
without speculation.  The examiner concluded that, "Since 
there will be sleep difficulties with PTSD, and then when one 
has sleep apnea of which we do not know the origin or 
etiology, is placed on top of a PTSD which he had, then he 
will have further sleep problems."  Although not entirely 
clear, the Board finds this opinion, combined with the other 
opinions of record, sufficient to place the evidence at least 
in equipoise as to the question of whether the veteran's 
sleep apnea is related to his service connected PTSD, to 
include as aggravated by the veteran's PTSD.  As such, the 
Board finds that the benefit-of-the-doubt doctrine applies, 
and the claim must therefore be granted.  38 U.S.C.A. § 3.102 
(West 2002). 



Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2006).

There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating and a claim for an 
increased rating.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability, and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2006).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, provides 
for a rating of 41 to 50 for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A 
rating of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
complaints of- workers). 

For the time period prior to July 21, 2003, the Board finds 
that the veteran was properly rated as 50 percent disabled 
for his service connected PTSD.  In this regard, the Board 
notes the findings from a June 2001 report of VA examination, 
which indicated that the veteran had been married for 32 
years, and was able to perform chores around the house such 
as cleaning and washing dishes, and do light yard work, 
depending on his level of pain (due to non service connected 
disabilities) and emotional state.  He was found to be neatly 
and casually dressed, maintained good eye contact, and was 
very articulate in describing his symptoms and problems.  He 
was alert and oriented to person, place, time, and situation.  
Attention, concentration, short term memory, and long term 
memory were all intact.  He denied visual and auditory 
hallucinations.  There was no evidence of a thought disorder.  
He denied suicidal ideation in an active sense, but reported 
that he had been preoccupied with thoughts of death.  He 
denied current homicidal ideation or intent.  Insight and 
social judgment were good.  The veteran reported problems 
with sleeping, as well as nightmares, flashbacks, and 
intrusive thoughts.  The veteran was noted to have a GAF of 
51.

Also noted is a VA outpatient treatment record from November 
2001 which found the veteran to be very neat and casual in 
appearance.  The veteran had a dysthymic, frustrated, but 
pleasant mood.  He also reported an increase in startle and 
panic attacks.  The veteran was found to have a GAF of 46, 
and felt to have limited function due to symptoms such as 
nightmares, daily intrusive thoughts, and flashbacks related 
to Vietnam.  

Also of note is an October 2002 VA outpatient treatment 
record which indicates that the veteran was found to be neat 
and casual in appearance.  His mood was superficially 
euthymic and pleasant.  His affect was congruent with mood 
and full range.  He made good eye contact.  Speech was 
relevant and fluent, but pressured.  Thought process was 
organized, but at times it was necessary to keep the veteran 
focused on the issue being discussed.  There was no evidence 
of psychosis.

A January 2003 report of VA outpatient treatment indicated 
that the veteran was neat and casual in appearance.  His mood 
was superficially euthymic, anxious, guarded, and pleasant.  
The veteran had a full range of congruent affect.  He made 
good eye contact.  Speech was relevant and fluent.  His 
thoughts were organized.  The veteran was found to have a GAF 
of 48.

The Board recognizes a Vet Center report from March 2001, 
which found the veteran to be in a constant state of fear and 
anxiety, with a GAF of 49, and with explosive states of rage, 
bouts of irrational thinking, and short and long term memory 
dysfunction.  However, the Board finds this report to be of 
limited probative value.  Initially, the Board points out 
that this report's findings are inconsistent with every other 
examination and treatment report of record for this time 
period.  Furthermore, the Board points out that this 
narrative summary was signed by psychologist and social 
worker, not a medical doctor, and does not indicate a review 
of the veteran's claims file, or the extent to which the 
veteran was examined; therefore the Board finds this report 
of limited probative value.

Considering this evidence, and all evidence of record for 
this time period, the Board finds the veteran's level of 
symptomatology consistent with a finding of occupational and 
social impairment with reduced reliability, and productivity, 
such that a 50 percent rating would be warranted, the rating 
the veteran is receiving.  As to a higher rating, the Board 
finds that this evidence does not show such symptoms as 
suicidal ideation, obsessional rituals, illogical speech, 
impaired impulse control, near continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance and hygiene such that a higher rating would be 
warranted.  The veteran has consistently been found to have 
proper grooming and hygiene.  There is no evidence that the 
veteran at any time has been found to have obsessional 
rituals or illogical speech.  While the veteran was noted in 
a March 2001 report from a Vet Center to have passing 
suicidal and homicidal thoughts, he was not found to have any 
current plan to act on those thoughts.  The Board also points 
out that the veteran has been able to remain married to his 
wife for many years.  His symptoms, while serious during this 
period, do not more nearly approximate the criteria for a 
higher rating.  Thus the Board does not find the veteran's 
level of symptomatology to be consistent with a finding of 
occupational and social impairment with deficiencies in most 
areas, such that a higher rating would be warranted, and 
finds that the veteran was properly rated as 50 percent 
disabled during this time period.

For the time period from July 21, 2003, the Board finds that 
the veteran has been properly rated as 70 percent disabled 
for his service connected PTSD.  In this regard, the report 
of a VA examination conducted that date indicated that the 
veteran was well groomed.  He described his mood as up and 
down, but better than it used to be due to medication.  His 
demeanor was mostly serious, but he was able to smile 
appropriately.  He denied visual and auditory hallucinations.  
He denied suicidal or homicidal ideation, but did have 
thoughts of death in general.  He denied homicidal ideation 
or intent.  No abnormalities of speech or thought were noted.  
Insight and social judgment were good.  The veteran reported 
problems with anger, insomnia, intrusive thoughts, 
flashbacks, and nightmares.  He reported problems with 
hyperarousal and hypervigilance.  The veteran was found to 
have a GAF of 48.

The veteran received a further PTSD VA examination in 
February 2005.  At that time, the veteran was clean, neatly 
groomed, and appropriately dressed.  He was oriented to 
person, time, and place.  His psychomotor activity was 
restless and agitated.  Speech was goal directed and logical, 
but also pressured.  His affect was anxious, irritable, and 
depressed.  Although the veteran reported problems with 
concentration, his attention and concentration appeared to be 
intact, although he demonstrated great difficulty switching 
tasks.  His though process was unremarkable.  He demonstrated 
good judgment.  Although the veteran reported trouble with 
memory, his recent, remote, and immediate memory appeared to 
be intact.  He denied hallucinations and delusions.  His 
abstract thinking was intact.  His insight was good.  He 
reported severe sleep impairment.  He denied suicidal or 
homicidal ideation.  He appeared to have some difficulty 
adapting to stressful situations, as well as difficulty 
establishing and maintaining relationships.    He was noted 
to have increasing nightmares and intrusive thoughts.  He was 
found to have a GAF of 42.

The Board finds this level of symptomatology consistent with 
a finding of occupational and social impairment with 
deficiencies in most areas, such that a 70 percent rating 
would be warranted, which is the rating the veteran is 
receiving.  As to a higher rating, the Board finds that this 
evidence does not show such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, such that a higher rating would be warranted.  The 
veteran has at no time during this period shown any gross 
impairment in thought process or communication, no 
hallucinations or delusions, and has been able to perform all 
necessary activities of daily living.  Nor has the veteran 
been found at any time to be disoriented to time or place, or 
to have any form of memory loss.  He continued to have good 
grooming and hygiene during this period, and was able to 
maintain a relationship with his wife, attend church, and 
occasionally socialize with other veterans.  His symptoms, 
while very serious during this period, do not more nearly 
approximate the criteria for a higher rating.  Thus the Board 
does not find the veteran's level of symptomatology to be 
consistent with a finding of occupational and social 
impairment with deficiencies in most areas, such that a 
higher rating would be warranted, and finds that the veteran 
was properly rated as 70 percent disabled during this time 
period.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service connected PTSD, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to the veteran's service connected PTSD, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling from May 4, 2001 
to July 20, 2003, and as 70 percent disabling from July 21, 
2003, to the present, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


